EXHIBIT 99.2 March 14, 2013 Isramco, Inc. 2425 West Loop South, Suite 810 Houston, Texas 77027 Ladies and Gentlemen: In accordance with your request, we have estimated the proved undeveloped reserves and future revenue, as of December 31, 2012, to the Isramco, Inc. overriding royalty interest in certain gas properties in Tamar Field, located in the Tamar Lease I/12, offshore Israel.We completed our evaluation on or about the date of this letter.It is our understanding that the proved reserves estimated in this report constitute approximately 78 percent of all proved reserves owned by Isramco, Inc.The estimates in this report have been prepared in accordance with the definitions and regulations of the U.S. Securities and Exchange Commission (SEC) and, with the exception of the exclusion of future income taxes, conform to the FASB Accounting Standards Codification Topic 932, Extractive Activities—Oil and Gas.Definitions are presented immediately following this letter.This report has been prepared for Isramco, Inc.'s use in filing with the SEC; in our opinion the assumptions, data, methods, and procedures used in the preparation of this report are appropriate for such purpose. We estimate the net reserves and future net revenue to the Isramco, Inc. overriding royalty interest in these properties, as of December 31, 2012, to be: Net Reserves Future Net Revenue (M$) Gas Condensate Present Worth Category (BCF) (MMBBL) Total at 10% Proved Undeveloped Gas volumes are expressed in billions of cubic feet (BCF) at standard temperature and pressure bases.Condensate volumes are expressed in millions of barrels (MMBBL); a barrel is equivalent to 42 United States gallons.Monetary values shown in this report are expressed in United States dollars ($) or thousands of United States dollars (M$). The estimates shown in this report are for proved undeveloped reserves.As requested, probable or possible reserves that exist for these properties have not been included.This report does not include any value that could be attributed to interests in undeveloped acreage beyond those tracts for which undeveloped reserves have been estimated.Reserves categorization conveys the relative degree of certainty; reserves subcategorization is based on development and production status.The estimates of reserves and future revenue included herein have not been adjusted for risk. Future net revenue is after deductions for Isramco, Inc.'s share of production taxes and ad valorem taxes but before consideration of any income taxes.The future net revenue has been discounted at an annual rate of 10 percent to determine its present worth, which is shown to indicate the effect of time on the value of money.Future net revenue presented in this report, whether discounted or undiscounted, should not be construed as being the fair market value of the properties. As requested, this report has been prepared using gas and condensate price parameters specified by Isramco, Inc.Prices are based on a weighted average of all sales contracts according to their relative volume.A gas price of $5.53 per MMBTU is adjusted for energy content, transportation fees, and a regional price differential. The condensate price of $104.73 per barrel is adjusted for quality, transportation fees, and a regional price differential.All prices are held constant throughout the lives of the properties. Because Isramco, Inc. owns no working interest in these properties, no operating costs or capital costs would be incurred.However, estimated operating costs and capital costs have been used to confirm economic producibility and determine economic limits for the properties.These cost estimates are based on our knowledge of similar wells in the area.Operating costs are held constant throughout the lives of the properties, and capital costs are held constant to the date of expenditure.Isramco, Inc. would not incur any costs due to abandonment, nor would it realize any salvage value for the lease and well equipment. For the purposes of this report, we did not perform any field inspection of the properties, nor did we examine the mechanical operation or condition of the wells and facilities.Since Isramco, Inc. owns a royalty interest rather than a working interest in these properties, it would not incur any costs due to possible environmental liability. The reserves shown in this report are estimates only and should not be construed as exact quantities.Proved reserves are those quantities of oil and gas which, by analysis of engineering and geoscience data, can be estimated with reasonable certainty to be economically producible; probable and possible reserves are those additional reserves which are sequentially less certain to be recovered than proved reserves.Estimates of reserves may increase or decrease as a result of market conditions, future operations, changes in regulations, or actual reservoir performance.In addition to the primary economic assumptions discussed herein, our estimates are based on certain assumptions including, but not limited to, that the properties will be developed consistent with current development plans, that the properties will be operated in a prudent manner, that no governmental regulations or controls will be put in place that would impact the ability of the interest owner to recover the reserves, and that our projections of future production will prove consistent with actual performance.If the reserves are recovered, the revenues therefrom and the costs related thereto could be more or less than the estimated amounts.Because of governmental policies and uncertainties of supply and demand, the sales rates, prices received for the reserves, and costs incurred by the working interest owners in recovering such reserves may vary from assumptions made while preparing this report. For the purposes of this report, we used technical and economic data including, but not limited to, well logs, geologic maps, seismic data, well test data, production data, and property ownership interests.The reserves in this report have been estimated using deterministic methods; these estimates have been prepared in accordance with the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers (SPE Standards).We used standard engineering and geoscience methods, or a combination of methods, including performance analysis, volumetric analysis, and analogy, that we considered to be appropriate and necessary to categorize and estimate reserves in accordance with SEC definitions and regulations.The reserves shown in this report are for undeveloped locations; such reserves are based on estimates of reservoir volumes and recovery efficiencies along with analogy to properties with similar geologic and reservoir characteristics.As in all aspects of oil and gas evaluation, there are uncertainties inherent in the interpretation of engineering and geoscience data; therefore, our conclusions necessarily represent only informed professional judgment. The data used in our estimates were obtained from Isramco, Inc.; public data sources; and the nonconfidential files of Netherland, Sewell & Associates, Inc. (NSAI) and were accepted as accurate.Supporting work data are on file in our office.The contractual rights to the properties have not been examined by NSAI, nor has the actual degree or type of interest owned been independently confirmed.The technical persons responsible for preparing the estimates presented herein meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the SPE Standards.We are independent petroleum engineers, geologists, geophysicists, and petrophysicists; we do not own an interest in these properties nor are we employed on a contingent basis. Sincerely, NETHERLAND, SEWELL & ASSOCIATES, INC. Texas Registered Engineering Firm F-2699 /s/ C.H. (Scott) Rees III By: C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer /s/ Richard B. Talley, Jr. /s/ David E. Nice By:
